internal_revenue_service number release date index number ----------------------------------------------- ------------------------------------ ----------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no -------------- telephone number ---------------------- refer reply to cc psi b01 plr-142930-12 date date legend x ------------------------------------ ------------------------------------------------------------ a state date date date date ------------------------- --------- ---------------------- --------------------------- --------------------- --------------------- trust ---------------------------------------- ------------------------------------------------------------ trust ------------------------- ------------------------------------------------------------ dear ------------------ this responds to the letter dated date submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code code for an inadvertent termination of x's s election plr-142930-12 facts the information submitted states that x was incorporated under the laws of state and elected to be an s_corporation effective date trust on date trust acquired x stock on date trust was eligible to file an election pursuant to sec_1361 to be treated as a qualified_subchapter_s_trust qsst however no election was made to treat trust as a qsst therefore trust was not an eligible shareholder and x’s s_corporation_election was terminated x represents that the circumstances resulting in the termination of x’s s election were inadvertent and were not motivated by tax_avoidance or retroactive tax planning additionally x represents that x and its shareholders have filed their federal_income_tax returns consistent with having made a valid s_corporation_election for x and a valid qsst election for trust x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary trust trust whose sole income_beneficiary was a filed a qsst election effective date trust owned x stock on date a died trust continued to qualify as a permissible s_corporation shareholder under sec_1361 for the 2-year period beginning on date and ending on date under the terms of trust the x shares were to be divided amongst a’s heirs however the shares were not distributed therefore trust ceased to be an eligible s_corporation shareholder on date and x’s s_corporation_election would have terminated on date if it had not already terminated on date x represents that the circumstances resulting in the termination of x’s s_corporation_election were inadvertent and not motivated by tax_avoidance upon discovery x and trust have taken remedial measures the shares of x held by trust have been distributed to individual shareholders x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis plr-142930-12 sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust may be a shareholder if all of it is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states sec_1361 provides that a_trust which was described in sec_1361 immediately before the death of the deemed owner and which continues in existence after such death but only for the 2-year period beginning on the day of the deemed owner's death may be an s_corporation shareholder sec_1361 provides that for purposes of sec_1361 in the case of a_trust described in sec_1361 the deemed owner shall be treated as the shareholder sec_1361 provides that in the case of a qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1_1361-1 of the income_tax regulations provides that the current income_beneficiary of the trust must make the qsst election under sec_1361 by signing and filing with the service_center with which the corporation files its income_tax return the applicable form or statement including the information listed in sec_1 j ii sec_1_1361-1 provides that if s_corporation stock is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day the stock is transferred to the trust if a c_corporation has made an election under sec_1362 to be an s_corporation s election and before that corporation’s s election is in effect stock of that corporation is transferred to a_trust the qsst election must be made within the 16-day-and-2-month period beginning on the day that the stock is transferred to the trust sec_1361 provides that the term qualified_subchapter_s_trust means a trust- a the terms of which require that- i during the life of the current income plr-142930-12 beneficiary there shall be only income_beneficiary of the trust ii any corpus distributed during the life of the current income_beneficiary may be distributed only to such beneficiary iii the income_interest of the current income_beneficiary in the trust shall terminate on the earlier of such beneficiary's death or the termination of the trust and iv upon termination of the trust during the life of the current income_beneficiary the trust shall distribute all of its assets to such beneficiary and b all of the income within the meaning of sec_643 of which is distributed or required to be distributed currently to individual who is a citizen or resident_of_the_united_states sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation the termination is effective on and after the day of the termination sec_1362 provides in part that if - an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken so that the corporation for which the election was made or the termination occurred is a small_business_corporation or to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the information submitted and the representations made we conclude that x’s s_corporation_election was terminated as of date because x had an ineligible shareholder we further conclude that the termination of x’s s election on date was inadvertent within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation as of date and thereafter provided that x files a qsst election for trust effective date with the appropriate service_center within days from the date of this letter trust distributes all shares of x held by trust to eligible shareholders and x's s_corporation_election is not otherwise terminated under sec_1362 a copy of this letter must be attached to the qsst election plr-142930-12 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation or whether trust and trust were otherwise eligible to be qssts this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely joy spies joy spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
